Exhibit 32.2 CERTIFICATION PURSUANT TO THE SARBANES-OXLEY ACT 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF I, Larry Cooper,Chief Financial Officer and Treasurer of Encompass Holdings, Inc. (the "Company") do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) ThisQuarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2007, as filed with the Securities and Exchange Commission (the "report"), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 6, 2008 /s/Larry Cooper Larry
